PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/246,393
Filing Date: 11 Jan 2019
Appellant(s): Coleman et al.



__________________
Jason Sanders
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention.
Claim 8 recites the limitation "a total mass of the total chocolate and tocotrienol composition" in claim 1.  Although claim 1 recites forming a chocolate and tocotrienol composition, the claim does not recite forming a “total chocolate and tocotrienol composition” as referred to in claim 8.  It is thus unclear as to if the total chocolate and tocotrienol composition recited in claim 8 is the conched chocolate and tocotrienol composition recited in claim 1, the mixed chocolate and tocotrienol composition recited in claim 1, or the chocolate and tocotrienol composition recited in claim 1 plus unknown additional ingredients used to form a total chocolate and tocotrienol composition claimed.  

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al (US 6,194,020 B1) in view of Benninger ed. (“The Next Big ‘E’ Tocotrienols & the Science-Based Business Opportunity” Natural Products Insider September 2013 pages 1-23).
Meyers et al (Meyers) teaches a method of preparing chocolate comprising: (a) pretreating a carbohydrate ingredient including sugar or sugar substitutes with one or more pretreatment ingredients selected from the group consisting of antioxidants, including tocol compounds; an emulsifier; a fat selected from the group including cocoa butter; a flavoring; and mixtures thereof to form a mixture; (b) adding cocoa polyphenol containing cocoa ingredients selected from the group including cocoa liquor and defatted cocoa solids to the first mixture to form a second mixture; and (c) processing to obtain a product, including by refining and conching (abstract, column 4 lines 21-36, column 8 lines 47-51, column 9 lines 7-12, column 10 line 64 through column 11 line 11, column 14 line 38 through 55, column 16 lines 47-62, column 17 lines 1-33 and 53-67, column 18 lines 27-63 and claims 1, 5, 8, 10, 19 and 20).  As Meyers teaches conching may be at a temperature of about 60-90C (column 15 lines 47-49) and the conching was taught to include the fat, cocoa butter, the teachings of Meyers encompass or at 
Regarding the rejection of claim 1 as an obviousness and not an anticipatory rejection, the following is noted: 
As Benninger teaches tocotrienols were a vitamin E component which function as an antioxidant (page 6 paragraph 2 and page 11 paragraph 3) and as Meyers teaches pretreating a carbohydrate ingredient including sugar or sugar substitutes with one or more pretreatment ingredients selected from the group consisting of antioxidants, including tocol and vitamin E components which include tocotrienols as seen by Benninger; an emulsifier; a fat selected from the group including cocoa butter; a flavoring; and mixtures thereof to form a mixture (column 8 lines 47-51, column 9 lines 7-11, column 11 lines 2, 5, 6 and 9, column 14 lines 38-43 and 50-57, column 16 lines 47-62, column 18 lines 27-39, and claims 1, 5, 8, 10, and 20), the teachings of the prior art encompass or at least make obvious mixing a fat composition, including cocoa butter with an antioxidant including tocotrienol as recited in claim 1, and a sugar or sugar substitute as recited in claim 6.  Wherein a teaching of an antioxidant including tocol and vitamin E was made, it would have been a clear and obvious suggestion of the art to use known types of said components, including tocotrienols which are vitamin E antioxidant components as shown by Benninger.  As Meyers further teaches adding the cocoa polyphenol containing cocoa ingredients selected from the group including cocoa liquor and defatted cocoa solids to the first mixture to form a second mixture (column 4 lines 21-36, column 14 lines 38-55, column 17 lines 1-33, column 18 lines 27-63, and claims 1 and 20), the teachings of the prior art encompass or at least make obvious mixing the mixed cocoa butter and tocotrienol composition (the first mixture) with a cocoa mass including cocoa liquor to form a second mixture (i.e. a chocolate and tocotrienol composition) as recited in claims 1 and 5.  As Meyers teaches of using cocoa liquor and defatted cocoa solids, and that cocoa liquor was formed by grinding cocoa nibs, wherein cocoa butter was recovered, the teachings of Meyers encompass grinding cocoa nibs and separating cocoa butter from the cocoa nibs to produce a cocoa mass (column 4 lines 28-38, column 6 lines 34-50, column 7 lines 30-46 and claim 1).  The claimed invention is thus considered at least obvious over the teachings of the prior art.  Although the claimed invention may not be disclosed with sufficient specificity for an anticipatory rejection, to combine the elements taught by a reference would have been obvious and well within the purview of one of ordinary skill in the art.

Regarding claim 4, the Examiner takes Official Notice that it was known in the art of cooking and confection that coco butter was a known solid fat and that solid fats were melted for mixing, thus it would have been obvious and well within the purview of one of ordinary skill in the art to melt the cocoa butter of Meyers before mixing it with the tocol compounds in step a.
Regarding the tocotrienol as comprising 2.3% of the total mass of the total chocolate and tocotrienol composition as recited in claim 8, as discussed above the claimed limitations are unclear.  Regardless, Meyers is not specific to the amount of tocotrienol in the product.  As Meyers, however, identifies a function of the tocotrienol ingredient as an antioxidant, it would have been obvious for the amount of the tocotrienol to be adjusted based on the desired antioxidant affect.  This would have been obvious as optimal ranges for a recognized result effective variable may be identified through routine experimentation (MPEP 2144.05).  It would have been further obvious to one of ordinary skill in the art to adjust the amount of tocotrienol based on the desired nutritional affects as shown by Benninger (page 3 paragraph 3, page 6 paragraphs 2 and 3, page 11 paragraph 3, and page 12 paragraph 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al (US 6,194,020 B1) in view of Benninger ed. (“The Next Big ‘E’ Tocotrienols & the Science-Based Business Opportunity” Natural Products Insider September 2013 pages 1-23), further in view of Fujihara et al (US 2009/0304891).
As discussed above, Meyers teaches a method of preparing chocolate comprising: (a) pretreating a carbohydrate ingredient including sugar or sugar substitutes with one or more pretreatment ingredients selected from the group consisting of antioxidants, including tocol compounds which include tocotrienols; an emulsifier; a fat selected from the group including cocoa butter; a flavoring; and mixtures thereof to form a mixture; (b) adding the cocoa polyphenol containing cocoa ingredients selected from the group including cocoa liquor and defatted cocoa solids to the first mixture to form a second mixture; and (c) processing to obtain a product, including by conching (abstract, column 4 lines 21-36, column 8 lines 47-51, column 
Meyers is silent to the mixture as comprising allulose as recited in claim 6.
Regarding the mixture as comprising allulose as recited in claim 6 as discussed above, the teachings of Meyers encompass or at least make obvious mixing a fat composition, including cocoa butter with an antioxidant including tocotrienol as recited in claim 1, and a sugar or sugar substitute as recited in claim 6.  Fujihara et al (Fujihara) teaches D-psicose (which was also known as allulose) was a sugar which gave a favorite or excellent taste, and/or a refreshing feeling in the mouth and allowed for reduced sucrose intake and thus improved health for the consumers of food products, including chocolates (abstract, paragraphs 0001-0003, 0009-0012, 0016, 0018, 0035-0037 and 0039 and claim 7).  It would have been obvious for the sugar or sugar substitute as taught by Meyers to be the allulose containing composition taught by Fujihara in order to provide for a favorite or excellent taste and/or a refreshing feeling in the mouth and allow for reduced sucrose intake and thus improved health for consumers in view of Fujihara.  As Meyers teaches of using a sugar or sugar substitute, as allulose was a sugar, and as Fujihara teaches that allulose can be used in chocolate one of ordinary skill in the art would have a reasonable expectation of success.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al (US 6,194,020 B1) in view of Benninger ed. (“The Next Big ‘E’ Tocotrienols & the Science-Based Business Opportunity” Natural Products Insider September 2013 pages 1-23), further in view of Lees and Jackson (“Sugar Confectionery & Chocolate Manufacture” Leonard Hill 1973, pages 134, 136 and 137).
As discussed above, Meyers teaches a method of preparing chocolate comprising: (a) pretreating a carbohydrate ingredient including sugar or sugar substitutes with one or more pretreatment ingredients selected from the group consisting of antioxidants, including tocol compounds which include tocotrienols; an emulsifier; a fat selected from the group including cocoa butter; a flavoring; and mixtures thereof to form a mixture; (b) adding the cocoa polyphenol containing cocoa ingredients selected from the group including cocoa liquor and defatted cocoa solids to the first mixture to form a second mixture; and (c) processing to obtain a product, including by conching (abstract, column 4 lines 21-36, column 8 lines 47-51, column 9 lines 7-12, column 10 line 64 through column 11 line 11, column 14 line 38 through 55, 
Meyers is silent to the conching as comprising dry conching as recited in claim 7, and to mixing additional cocoa butter with the cocoa butter and the tocotrienol as recited in claim 10.
Regarding the conching as comprising dry conching as recited in claim 7, as discussed above Meyers generally teaches of forming a chocolate product including the process of conching.  Lees and Jackson (Lees) teaches that most commercial conching equipment was designed for three stage mixing, including dry mixing and that as a rule, conching should include dry conching followed by wet conching (last paragraph page 136 and first paragraph page 137).  As Meyers generally teaches of conching it would have been obvious and well within the purview of one of ordinary skill in the art to use known conching equipment and follow known conching rules, including using dry conching as taught by Lees. 
Regarding mixing additional cocoa butter with the cocoa butter and the tocotrienol as recited in claim 10, as discussed above Meyers generally teaches of forming a chocolate product including forming a mixture of cocoa butter (fat) and tocotrienol (antioxidant) and the process of refining and conching.  Lees teaches that in processing chocolate a low fat chocolate was faster to refine than a high fat chocolate (page 134 second to last paragraph) and that a small amount of cocoa butter was added to the refined mixture for conching, wherein selective additions of more cocoa butter should then be made until the whole of the recipe fat has been added (page 137 first paragraph).  It would have been obvious for the mixture of cocoa butter and tocotrienol to be refined and then for additional cocoa butter to be added for further mixing in the process as was known for chocolate manufacturing in order to have faster refining production times as taught by Lees.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al (US 6,194,020 B1) in view of Benninger ed. (“The Next Big ‘E’ Tocotrienols & the Science-Based Business Opportunity” Natural Products Insider September 2013 pages 1-23), further in view of Rivier (EP 1151673).
As discussed above, Meyers teaches a method of preparing chocolate comprising: (a) pretreating a carbohydrate ingredient including sugar or sugar substitutes with one or more pretreatment ingredients selected from the group consisting of antioxidants, including tocol compounds which include tocotrienols; an emulsifier; a fat selected from the group including cocoa butter; a flavoring; and mixtures thereof to form a mixture; (b) adding the cocoa polyphenol containing cocoa ingredients selected from the group including cocoa liquor and 
Regarding the tocotrienol as comprising about 200mg, Meyers is not specific to the amount of tocotrienol in the product.  As Meyers, however, identifies a function of the tocotrienol ingredient as an antioxidant, it would have been obvious for the amount of the tocotrienol to be adjusted based on the desired antioxidant affect.  This would have been obvious as optimal ranges for a recognized result effective variable may be identified through routine experimentation (MPEP 2144.05).  It would have been further obvious to one of ordinary skill in the art to adjust the amount of tocotrienol based on the desired nutritional affects as shown by Benninger (page 3 paragraph 3, page 6 paragraphs 2 and 3, page 11 paragraph 3, and page 12 paragraph 2).
Regarding the chocolate within the chocolate and tocotrienol composition as comprising about 8-9 grams as recited in claim 9, Meyers is not specific to the product size.  “About” is defined in the instant specification paragraph 0035 as within 5% or 10% of the value referred to or within manufacturing tolerances.  Rivier teaches that usual sweets weighed from 1-6 grams (paragraph 0051).  It would have been obvious for the confection of Meyers to have the weight of usual sweets, and thus a weight of about 1-6grams as taught by Rivier which is considered to encompass the claimed range in view of the instant definition of “about”.  To use a known and usual confectionery weight for forming confectionery products would have been obvious and well within the purview of one of ordinary skill in the art when practicing the invention as disclosed in the prior art.

(2) Response to Argument
Appellant's arguments filed March 19, 2021 have been fully considered but they are not persuasive. 
Appellant argues that Meyers describes at best combining an antioxidant which includes tocol compounds with carbohydrates or milk, and does not teach of mixing cocoa butter with tocotrienol and then combining this mixture with the cocoa mass as claimed.
This argument is not convincing to withdraw the rejection.  As discussed previously and herein:
one or more pretreatment ingredients selected from the group consisting of antioxidants, including tocol and vitamin E components which include tocotrienols as seen by Benninger; an emulsifier; a fat selected from the group including cocoa butter; a flavoring; and mixtures thereof to form a mixture (column 8 lines 47-51, column 9 lines 7-11, column 11 lines 2, 5, 6 and 9, column 14 lines 38-43 and 50-57, column 16 lines 47-62, column 18 lines 27-39, and claims 1, 5, 8, 10, and 20), the teachings of the prior art encompass or at least make obvious mixing a fat composition, including cocoa butter with an antioxidant including tocotrienol as recited in claim 1, and a sugar or sugar substitute as recited in claim 6.  Wherein a teaching of an antioxidant including tocol and vitamin E was made, it would have been a clear and obvious suggestion of the art to use known types of said components, including tocotrienols which are vitamin E antioxidant components as shown by Benninger.  
As Meyers further teaches adding the cocoa polyphenol containing cocoa ingredients selected from the group including cocoa liquor and defatted cocoa solids to the first mixture to form a second mixture (column 4 lines 21-36, column 14 lines 38-55, column 17 lines 1-33, column 18 lines 27-63, and claims 1 and 20), the teachings of the prior art encompass or at least make obvious mixing the mixed cocoa butter and tocotrienol composition (the first mixture) with a cocoa mass including cocoa liquor to form a second mixture (i.e. a chocolate and tocotrienol composition).  
The claimed invention is thus considered at least obvious over the teachings of the prior art; to combine the elements taught by a reference would have been obvious and well within the purview of one of ordinary skill in the art.  
It is noted that appellant’s argument appears to focus on the addition of a pretreatment ingredient and fails to consider the teaching of one or more pretreatment ingredients to the carbohydrate ingredient of Meyers.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KELLY J BEKKER/Primary Examiner, Art Unit 1791     



/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791       
                                                                                                                                                                                                 /CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.